DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 8/10/2021 has been entered and made of record.

The Applicant has canceled claim(s) 4, 12, and 18.
The application has pending claim(s) 1-3, 5-11, and 13-17.

In response to the amendments filed on 8/10/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 10-17, filed 8/10/2021, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Carlos E. Duarte-Guevara (Reg. No. L1270) on November 9, 2021.
The application has been amended as follows:
	For claim 2 on page 3 of Applicant’s Amendment after Non-Final dated 8/10/2021:
	1.  Please replace -- clean data. -- at line 6 with “clean data, wherein             
                λ
            
         and             
                μ
            
         are parameters and             
                
                    
                        
                            
                        
                    
                    
                        F
                    
                    
                
            
         denotes the Frobenius norm.”.

	For claim 9 on pages 4-5 of Applicant’s Amendment after Non-Final dated 8/10/2021:
	1.  Please replace -- system (100) -- at line 1 with “system”.
	2.  Please replace -- one or more data storage devices operatively coupled to one -- at line 2 with “one or more hardware processors; one or more data storage devices operatively coupled to the one”.

	For claim 10 on page 5 of Applicant’s Amendment after Non-Final dated 8/10/2021:
	1.  Please replace -- clean data. -- at line 6 with “clean data, wherein             
                λ
            
         and             
                μ
            
         are parameters and             
                
                    
                        
                            
                        
                    
                    
                        F
                    
                    
                
            
         denotes the Frobenius norm.”.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-11, and 13-17 (now renumbered as 1-15, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: solving an inverse problem by synthesizing one or more clean data (xtest) from corresponding one or more corrupted data (ytest) from a testing set by: receiving the one or more corrupted data (ytest); obtaining source domain features (zS) based on the one or more corrupted data (ytest) and the source domain transform (Ts); obtaining target domain features (                        
                            
                                
                                    
                                        
                                            z
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                    ) based on the coupling operator (A) and the source domain features (zS); and synthesizing the one or more clean data (xtest) based on the target domain transform TT and the target domain features (                        
                            
                                
                                    
                                        
                                            z
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                    ).
Similarly, independent claims 9 (now renumbered as claim 8, for issue) and 17 (now renumbered as claim 15, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Nagpal et al (“Face Sketch Matching via Coupled Deep Transform Learning” – Oct. 22-29, 2017 - IEEE, pages 5429-5438, as applied in previous Office Action) discloses face sketch matching wherein the features from the first domain can be linearly mapped (M) onto the other, and wherein equation 8 is solved using alternating minimization approach via five sub-problems.  However, Nagpal does not teach the limitations cited above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ravishankar (“Learning Sparsifying Transforms”) discloses signal denoising using adaptive sparsifying transforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 9, 2021